DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 19 on the top of page 21 and number 27 on page 27 under the heading “Cross-beams 38.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the reference numeral 10 is used to designate both the chassis and the first ladder frame (see pg. 20 under the heading “The Base – first ladder frame 12”).  
Appropriate correction is required.

Claim Objections
Claim 70 is objected to because of the following informalities:  Claim 70 states “the second ladder,” but should be corrected to “the second ladder frame” for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 62, 64, 65, and 67-70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2535470 to Casanova (“Casanova”).
Regarding claim 62, Casanova discloses a method of erecting a modular structure, the method comprising the steps: (a) receiving a kit comprising a first ladder frame (lower horizontal frame) to which a plurality of columns 1.1 is pivotably coupled and a second ladder frame (upper horizontal frame) at a site location; (b) engaging the first ladder frame with a ground surface to provide a base of the structure; (c) rotating the plurality of columns from a transport position in which each column extends parallel to the first ladder frame to an operative position in which each column is substantially perpendicular to the first ladder frame (see progression of deployment in Fig. 5); and (d) raising the second ladder frame into position above the first ladder frame to provide a support for a roof of the structure (see Fig. 5 where second (upper) ladder frame is raised when columns are rotated).  
Regarding claim 64, Casanova discloses that at least two of the plurality of columns (see right hand side columns in Fig. 2 being extended above the left side columns) are extendable columns having an adjustable length, the method comprising the further step of: (f) adjusting the length of the extendable columns to increase a usable volume of the modular structure. 
Regarding claim 65, Casanova discloses a kit for forming a modular structure, comprising: (i) a first ladder frame (lower horizontal frame) that defines a base of the modular structure; (ii) a plurality of columns 1.1 pivotably coupled to the first ladder frame; and (iii) a second ladder frame (upper horizontal frame) configured to support a roof of the modular structure, the second ladder frame being pivotably attachable to the first ladder frame via the plurality of columns; wherein each of the columns is rotatable between a transport position in which each column is substantially parallel to the first ladder frame and an operative position in which each column is substantially perpendicular to the first ladder frame (see progression of deployment in Fig. 5).  
Regarding claim 67, Casanova discloses that the plurality of columns comprises: a first pair of columns pivotably coupled to corners of a first end of the first ladder frame; and a second pair of columns pivotably coupled to corners of an opposing second end of the first ladder frame; wherein the first pair of columns have a length greater than that of the second pair of columns, thereby providing the modular structure with a tilted roof profile. See right hand side columns in Fig. 2 being extended above the left side columns)
Regarding claim 68, Casanova discloses that at least two of the plurality of columns are extendable columns having an adjustable length. See Fig. 2.
Regarding claim 69, Casanova discloses that when in the transport position, each of the columns is nested within a footprint of the first ladder frame.  See transport position in Fig. 5.
Regarding claim 70, Casanova discloses that the second ladder (upper frame) has the same external area as the first ladder frame.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 71-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casanova in view of WO2013/120129 to Mullaney (“Mullaney”).
Regarding claim 71-73, Casanova does not disclose a pair of end frames configured to constrain the first and second ladder frames therebetween to facilitate transport thereof, wherein the end frames comprise ISO corner castings, the end frames having outer dimensions to match a standard ISO shipping container or the end frames are configured to be incorporated into the modular structure, providing structural support thereto.
Mullaney discloses a kit for a modular structure comprising a pair of end frames 2048 configured to constrain the first and second ladder frames therebetween to facilitate transport thereof, wherein the end frames comprise ISO corner castings, the end frames having outer dimensions to match a standard ISO shipping container or the end frames are configured to be incorporated into the modular structure, providing structural support thereto.
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.

Allowable Subject Matter
Claims 56-61 are allowed.
Claims 63 and 66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, alone or in obvious combination absent hindsight, discloses applicant’s invention of a  modular housing system comprising inter alia at least two of the columns including an offset hinge arrangement for pivotal attachment of the second ladder frame thereto, wherein the offset hinge arrangement comprises a choice of pivot points offset from each other to facilitate multiple set angles of the second ladder frame relative to the first ladder frame. 
The closest prior art of Casanova discloses a single pin for a hinged connection where an angle of the second ladder frame can be set by varying the height of one of the columns. There is absent teaching of an offset hinge with a choice of pivot points offset from each other to facilitate multiple set angles of the second ladder frame relative to the first ladder frame. There would be no motivation to alter Casanova in the manner claimed since it already allows of varying the angle of the second ladder frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633